Illinois Official Reports                          Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                                                                             accuracy and integrity
                                  Supreme Court                              of this document
                                                                             Date: 2016.02.29
                                                                             10:07:23 -06'00'




                         People v. Chambers, 2016 IL 117911




Caption in Supreme   THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
Court:               TERRILL CHAMBERS, Appellee.



Docket No.           117911



Filed                January 22, 2016



Decision Under       Appeal from the Appellate Court for the First District; heard in that
Review               court on appeal from the Circuit Court of Cook County, the Hon.
                     Luciano Panici, Judge, presiding.



Judgment             Appellate court judgment affirmed.
                     Circuit court judgment reversed.



Counsel on           Lisa Madigan, Attorney General, of Springfield, and Anita Alvarez,
Appeal               State’s Attorney, of Chicago (Alan J. Spellberg and William
                     Toffenetti, Assistant State’s Attorneys, of counsel), for the People.

                     Michael J. Pelletier, State Appellate Defender, Alan D. Goldberg,
                     Deputy Defender, and Tomas G. Gonzalez, Assistant Appellate
                     Defender, of the Office of the State Appellate Defender, of Chicago,
                     for appellee.
     Justices                  CHIEF JUSTICE GARMAN delivered the judgment of the court,
                               with opinion.
                               Justices Freeman, Thomas, Kilbride, Karmeier, Burke, and Theis
                               concurred in the judgment and opinion.



                                                   OPINION

¶1         A search warrant was served at a home belonging to defendant Terrill Chambers’ mother.
       He was found inside, along with a large quantity of cocaine, cash, weapons, and ammunition.
       The circuit court of Cook County denied his repeated requests for a hearing pursuant to Franks
       v. Delaware, 438 U.S. 154 (1978). After a jury trial, he was convicted of armed violence and
       unlawful possession of a controlled substance with intent to deliver and sentenced to
       consecutive terms of 25 and 45 years’ imprisonment. On appeal, he argued that the trial court
       erred by denying his request for a Franks hearing. The appellate court held that the trial court
       should have conducted a Franks hearing and remanded to allow the trial court to conduct the
       hearing and to determine whether the search warrant was properly issued. 2014 IL App (1st)
120147. This court allowed the State’s petition for leave to appeal pursuant to Illinois Supreme
       Court Rule 315 (eff. July 1, 2013). For the reasons that follow, we affirm.

¶2                                          BACKGROUND
¶3         On April 19, 2007, Markham police officer Tony DeBois filed a complaint for a search
       warrant for the house at 15227 Parkside in Markham, Illinois, and for any safe or lockbox
       within the residence. In support of the warrant application, DeBois and a confidential
       informant identified as “John Doe” signed the complaint and swore to the truth of its contents
       in the presence of the judge.
¶4         In the complaint, DeBois stated that he had been a police officer for 11 years and that he
       was assigned to a tactical gang and narcotics unit. In that role, he had been investigating
       suspected narcotics sales from the 15227 Parkside address for three months based on numerous
       calls about marijuana being sold there by defendant.
¶5         The complaint further stated that at about 4:30 p.m. the previous day, near 15110 Cherry
       Street, Doe and two other men were detained by police and then transported to the Markham
       police department. At the time of his arrest, Doe was in possession of six plastic bags of
       marijuana that he stated he had purchased earlier that afternoon from defendant at the Parkside
       address for $60.
¶6         The complaint also stated that Doe was known to the officer because he had previously
       assisted him in other narcotics and weapons cases. According to the complaint, Doe told the
       officer that he knew defendant and had been inside the Parkside residence on several occasions
       and that he had seen cannabis and firearms there. Further, DeBois stated that the informant
       identified defendant’s mug shot and signed the photograph on the back.1


           1
            No signed mug shot is in the record.

                                                     -2-
¶7          Later that morning, officers from the Illinois State Police, the Cook County sheriff’s
       department, and the Markham police department, including Officer DeBois, served the search
       warrant. Inside the home, they found defendant, along with a quantity of cannabis, two large
       bags of cocaine weighing 1718.4 grams in total, and approximately $52,000 in cash. In
       addition, the officers discovered jewelry valued at almost $69,000, several types of
       ammunition, and firearms including: a loaded AK-47 assault rifle, a Taurus .40-caliber
       handgun, a Glock .40-caliber pistol with an extended 29-round magazine, a Marlin
       lever-action .22-caliber rifle, a .410-gauge shotgun, a 12-gauge semiautomatic shotgun, a
       .45-caliber semiautomatic rifle, and a .38-caliber snub-nosed revolver.
¶8          Defendant, who was alone in the house at the time of the search, was arrested and was later
       charged by indictment with 36 counts of armed violence, nine counts of unlawful use of a
       weapon by a felon, two counts of unlawful use of a weapon based on his possession of a
       “machine gun,” one count of possession of a controlled substance with intent to deliver (over
       900 grams of cocaine), one count of possession of a controlled substance, one count of
       possession of cannabis with intent to deliver, and one count of possession of cannabis.
¶9          Defendant filed a motion for a Franks hearing alleging that the officer either knew that the
       allegations in the complaint were false or that he made the statements with reckless disregard
       for the truth. Specifically, defendant claimed that the officer’s statements that the informant
       had been known to him for over one year and that the informant had assisted in other cases
       were false because the officer had been employed by the Markham police department for only
       three days when he applied for the warrant. Similarly, the officer’s statement that he had been
       conducting narcotics-related investigations regarding the 15227 Parkside address for “the past
       3 months” was also false because the officer was not employed in Markham during that time.
       In addition, defendant asserted that he had been at another location at the time Doe claimed to
       have purchased marijuana from him at 15227 Parkside. Defendant submitted affidavits from
       his mother, stepfather, girlfriend, and a family friend. In sum, the affidavits averred that
       defendant was at the residence he shared with his mother and stepfather at 3031 Sherwood
       Avenue in Markham, doing plumbing work with his stepfather, at the time of the alleged sale
       of marijuana at the house on Parkside. His mother stated that she had recently inherited the
       home on Parkside and that it was undergoing rehabilitation by a contractor.
¶ 10        Defendant also asked the trial court to take judicial notice that there is no Cherry Street in
       Markham, so the officer could not have stopped Doe’s car there. He provided exhibits showing
       that there is a Cherry Lane in Markham, but it ends south of 152nd Street; thus, the 15100
       block of Cherry Lane does not exist. The land immediately north of 152nd Street is a heavily
       wooded park, with no automobile access.
¶ 11        The State’s response did not address the specific allegations of falsehoods in the complaint.
       Rather, the State argued that because the informant appeared with the officer at the warrant
       hearing, this case “clearly falls outside the scope of Franks,” so the court “need not address
       whether the defendant made a substantial preliminary showing that statements in the complaint
       were either deliberately false or made with reckless disregard of the truth.”
¶ 12        The court granted defendant’s motion for a Franks hearing. The court noted that although
       all but one of the affidavits offered by defendant were by members of his family, one affidavit
       was from an unrelated family friend who worked as a dispatcher for a law enforcement agency.
       In addition, the stop could not have occurred at the address listed in the complaint; that address


                                                    -3-
       would have placed the stop “in the middle of a forest preserve.” This led to the court’s
       conclusion that the warrant affidavit “contains deliberately included falsehoods or there was a
       reckless disregard for the truth.”
¶ 13       The case was transferred to another judge who set a date in July 2010 for the Franks
       hearing. On the scheduled hearing date, the State filed a motion to reconsider, arguing that
       defendant had not made the requisite preliminary showing to entitle him to a Franks hearing
       for two reasons. First, the incorrect Cherry Street address in the warrant application was due to
       two typographical errors, one in the name of the street and the other in the number of the
       address. The arrest report showed that the traffic stop occurred at 15410 Cherry Lane, which,
       the State asserted, is a real Markham address. Further, the individual who provided the only
       affidavit from a nonfamily member claimed that she saw defendant at the Sherwood Avenue
       house between 11 a.m. and 2:30 p.m. on the day that Doe claimed to have purchased marijuana
       from him at about 4:30 p.m. Only his stepfather’s and girlfriend’s affidavits claimed to have
       seen him there in the late afternoon.
¶ 14       Defendant responded that the motion to reconsider, filed a year and a half after the motion
       for a Franks hearing was granted, was untimely. On the merits, defendant argued that he had
       made the requisite substantial preliminary showing.
¶ 15       In granting the motion to reconsider, the court noted that it was following the rule
       established in People v. Gorosteata, 374 Ill. App. 3d 203 (2007) (Franks hearing is not
       required when the confidential informant appeared in court at the warrant proceeding).
¶ 16       Defendant filed a second motion seeking a Franks hearing, in which he reiterated his
       original arguments and also asserted that the signatures of “John Doe” on the warrant
       complaint and on the mug shot did not match and that the police did not keep a file on the
       confidential informant.
¶ 17       The second Franks motion was also accompanied by the video-recorded statement of
       Aaron Lindsey, who was a 17-year-old high school senior at the time of his arrest on April 18,
       2007. Lindsey stated that after he left school that afternoon, driving his mother’s car, he picked
       up two friends, Miles Copeland and Jeron Cotton. Copeland was behind the wheel, and they
       were smoking marijuana in the car before they were stopped on Cherry Lane by two
       plainclothes officers in an unmarked police car. The officers found six plastic bags of
       marijuana and a handgun in the car, and the three men were arrested and taken to the Markham
       police department. After several hours in lockup, Lindsey was questioned by one of the
       arresting officers and another officer. He explained that the gun belonged to his stepfather and
       that he had purchased the marijuana at school. He did not tell the officers that he bought the
       marijuana from defendant, he did not identify or sign a mug shot of defendant, he did not sign
       an affidavit for a search warrant, and he did not appear before the judge who issued the search
       warrant. He did not meet or speak to Officer DeBois during this entire process.
¶ 18       Lindsey, who is defendant’s cousin, stated that defendant told him that he had learned
       through discovery that the alleged informant was stopped on Cherry Lane on April 18, 2007,
       and that he had both marijuana and a gun in the car. Because these circumstances matched the
       circumstances of Lindsey’s arrest, he and defendant began to suspect that Lindsey was the
       alleged confidential informant who was purported to have provided the basis for the search
       warrant. They concluded that the police must have identified him, without his knowledge or
       cooperation, as the source of the information used to obtain the warrant.


                                                   -4-
¶ 19       Lindsey’s account is corroborated at least in part by a Markham police department
       Offense/Incident Report dated April 18, 2007, at 16:45 hours. The reporting officer, a D.
       Walker, stated that he observed a vehicle improperly parked in the roadway on Cherry Lane.
       The driver was not wearing a seatbelt. The vehicle sped away and then stopped in front of
       15410 Cherry Lane. Three occupants exited the vehicle and attempted to walk away, despite
       the officers’ instructions to remain in the vehicle. When they were stopped, green plant
       material was observed on the shirts of all three subjects and an “extremely strong odor of
       cannabis” was coming from inside the car. More green plant material was observed in plain
       view on the front seats and floorboards of the car. A search revealed a plastic bag containing
       six plastic bags of marijuana. The three occupants of the vehicle were arrested.2
¶ 20       In addition, defendant’s second Franks motion alleged that Officer DeBois’s statement in
       the warrant complaint that he was a Markham police officer with 11 years’ experience was
       false because he failed to disclose that he had previously been dismissed from the Harvey
       police department and was not employed as a police officer for a significant period of time
       prior to joining the Markham police department only days before defendant’s arrest.
¶ 21       The State denied that Aaron Lindsey was the confidential informant upon whose
       information the warrant application was based and urged the court to reject any reliance on
       Lindsey’s statement because he was defendant’s cousin and defendant had transported Lindsey
       to his lawyer’s office to give the recorded statement.
¶ 22       The court denied defendant’s motion, finding Lindsey’s statement not credible and again
       relying on Gorosteata, stating that the “affidavit is sufficient on its face for probable cause.”
¶ 23       After this court denied defendant’s motion for a supervisory order, he filed a third motion
       for a Franks hearing, this time attaching an affidavit from Miles Copeland, who stated that he
       had been behind the wheel of Lindsey’s car at the time of the stop on Cherry Lane. As he and
       the two other men were being escorted in to the police station, Lindsey told him that he would
       take the “wrap” [sic] for the “weed” and for the gun, which was registered to Lindsey’s
       stepfather.
¶ 24       Copeland stated that he had been the John Doe witness and that he had signed a false
       affidavit because Officer DeBois threatened him with five years in prison if he did not do so.
       He claimed that he and Lindsey had acquired the six bags of marijuana in an armed robbery,
       not from the defendant. He stated that he did not know the defendant and had not visited him at
       the Parkside address. Copeland further stated that he was never an informant for the police
       before this arrest and that Officer DeBois knew that the statements in the affidavit presented to
       the issuing judge were false and perjurious.
¶ 25       Copeland asserted in his affidavit that Officer DeBois took him to the Markham courthouse
       for the warrant hearing and on the way there “kept schooling” him as to what he was expected
       to say and do. When he was brought before the judge, he raised his right hand and was sworn
       in. The judge told him that if he was lying, he faced three to five years in prison for perjury. He
       signed the forms that were placed in front of him and was taken back to the police station.
¶ 26       At the hearing on this motion, the State pointed out that the Copeland affidavit contradicted
       the Lindsey sworn statement. In addition, the State argued that under Gorosteata no Franks

           2
           The record contains only one page of the report, although it indicates that it continues onto another
       page.

                                                       -5-
       hearing will be granted when the informant appeared before the judge at the warrant
       proceeding. The court denied the defendant’s third Franks motion, again relying on
       Gorosteata.
¶ 27        The State nol prossed all but eight counts of armed violence and one count of possession of
       a controlled substance with intent to deliver. At trial, defendant presented no evidence. The
       jury found him guilty of four counts of armed violence, deadlocked on one count, and acquitted
       him on three counts. The jury also found him guilty of the narcotics charge. The court
       sentenced defendant to 25 years in prison for the armed violence convictions and 45 years for
       the narcotics conviction, the sentences to run consecutively.
¶ 28        On appeal, he argued that the trial court erred by denying him a Franks hearing and that his
       sentence was excessive. Applying an abuse of discretion standard, the appellate court rejected
       the premise that a Franks hearing is never warranted if the informant who provides
       information necessary to the issuance of the warrant appears before the magistrate. 2014 IL
       App (1st) 120147, ¶ 16. Rather, the appellate court concluded, the informant’s appearance and
       testimony before an issuing judge is “but one factor to consider in determining whether to grant
       a Franks hearing, but it does not categorically preclude the court from holding a Franks
       hearing.” Id. ¶ 15. Thus, the court held, if a defendant “has evidence that the affiant-officer
       acted intentionally or with reckless disregard for the truth by presenting a warrant affidavit
       with false allegations, he should be given the opportunity to present that evidence before the
       trial court.” Id. ¶ 17.
¶ 29        Applying these principles to the facts of the present case, the appellate court found that the
       affidavits submitted by the defendant “raise a question of defendant’s presence at the relevant
       address at the time of the incident and are sufficiently detailed to subject the affiants to the
       penalties of perjury if their allegations are untrue.” Id. ¶ 21. In addition to the alibi affidavits,
       defendant “also submitted an affidavit from the purported confidential informant, Copeland,
       who explicitly averred that he made false allegations against defendant because he was
       threatened by Officer DeBois.” Id. Copeland’s affidavit, if believed, meets the standard of a
       sufficient showing that the officer “had knowledge that the allegations in the complaint for a
       search warrant were false.” Id. Thus, the court concluded, the defendant should be afforded the
       opportunity to present this evidence at a Franks hearing. Id. The appellate court held that the
       trial court abused its discretion by failing to hold an evidentiary hearing to determine the
       credibility of the affiants and to resolve the inconsistencies between the Lindsey and Copeland
       affidavits. Id. ¶ 22.

¶ 30                                            ANALYSIS
¶ 31       As appellant before this court, the State argues that the appellate court’s decision should be
       reversed for two reasons. First, the State argues for the adoption of a bright-line rule that the
       appearance of the nongovernmental confidential informant before the judge prior to the
       issuance of a search warrant completely removes this case from the ambit of Franks. Second,
       the State argues that even if the appearance of the informant before the issuing judge does not
       necessarily preclude a Franks hearing, the appellate court in the present case failed to give
       proper deference to the trial court’s decision to deny a Franks hearing.
¶ 32       Defendant argues that the proper standard of review of the denial of a Franks hearing is
       de novo. Further, he argues that, as a matter of law, his request for a Franks hearing comes well


                                                     -6-
       within the ambit of the rule enunciated by the Supreme Court in Franks. Finally, he argues that
       the appellate court properly found that he has made a sufficient showing to warrant a Franks
       hearing.

¶ 33                           The Ambit of the Rule of Franks v. Delaware
¶ 34       In Franks, the issue presented was whether “a defendant in a criminal proceeding ever
       [has] the right, under the Fourth and Fourteenth Amendments, subsequent to the ex parte
       issuance of a search warrant, to challenge the truthfulness of factual statements made in an
       affidavit supporting the warrant.” Franks, 438 U.S. at 155.
¶ 35       The Court held that “where the defendant makes a substantial preliminary showing that a
       false statement knowingly and intentionally, or with reckless disregard for the truth, was
       included by the affiant in the warrant affidavit, and if the allegedly false statement is necessary
       to the finding of probable cause, the Fourth Amendment requires that a hearing be held at the
       defendant’s request.” Id. at 155-56. This rule, the Court stated, maintains the traditional
       “presumption of validity with respect to the affidavit supporting the search warrant.” Id. at 171.
       Thus, the “challenger’s attack must be more than conclusory and must be supported by more
       than a mere desire to cross-examine. There must be allegations of deliberate falsehood or of
       reckless disregard for the truth, and those allegations must be accompanied by an offer of
       proof.” Id.
¶ 36       The Court emphasized that the rule it announced in Franks “has a limited scope, both in
       regard to when exclusion of the seized evidence is mandated, and when a hearing on
       allegations of misstatements must be accorded.” Id. at 167. Further, the “deliberate falsity or
       reckless disregard whose impeachment is permitted today is only that of the affiant, not of any
       nongovernmental informant.” Id. at 171.
¶ 37       This court considered the issue in a case involving a warrant application based on an
       informant’s tip in People v. Lucente, 116 Ill. 2d 133 (1987). The defendant, who was charged
       with possession of a controlled substance with intent to deliver, filed a motion for a Franks
       hearing, seeking to quash the warrant and arrest and to suppress the seized evidence. Id. at 140.
       In support of his motion, he alleged that the officer’s affidavit in support of the warrant
       application contained intentional misrepresentations, specifically that a confidential informant
       had told the officer that he purchased marijuana from the defendant at his apartment at 8:30
       p.m. the previous evening. Id. at 139-40. The officer’s affidavit also stated that the informant
       had provided information in eight previous cases, each leading to an arrest and five resulting in
       convictions. Id. at 140. The defendant’s motion was supported by affidavits from himself, his
       sister, and his wife stating that they were together at the sister’s home at the time of the alleged
       sale to the informant. Id. The circuit court granted the motion, held a Franks hearing, quashed
       the warrant, and suppressed the evidence seized. Id. at 139. The appellate court affirmed, as did
       this court. Id. at 155.
¶ 38       The first issue this court addressed was the State’s contention that the defendant should not
       have been granted a Franks hearing because he failed to make the requisite substantial
       preliminary showing, which we called the “linchpin” of the Franks procedure. Id. at 147. After
       noting the presumption of validity regarding the affidavit supporting a search warrant, we
       noted that this case differed from Franks in one crucial respect: “the warrant affidavit [in the
       present case] was based entirely on information furnished by a confidential informant.”


                                                    -7-
       (Emphasis omitted.) Id. at 147-48. We observed that “the defendant’s preliminary showing is
       in the nature of an alibi, tending to establish that someone—either the informant or the
       officer—fabricated the transaction described in the warrant affidavit.” Id. at 148.
¶ 39       The State’s position was that the defendant’s showing was insufficient because it did not
       negate the possibility that it was the informant, rather than the officer, who was the source of
       the false statement. Id. This court noted that if this were the requirement, an alibi, no matter
       how strong, would never be sufficient to justify a Franks hearing because the source of a
       falsehood in the warrant complaint could not be determined without a Franks hearing. Id.
¶ 40       Rejecting such a framework, this court declined to apply Franks “so inflexibly as to make
       hearings unattainable.” Id. at 149. In keeping with the purpose of Franks, “to provide
       meaningful, albeit limited, deterrence of and protection against perjurious warrant
       applications,” this court held that “Franks does not require defendants faced with
       anonymous-informant-based warrants to do the impossible. As a preliminary matter, the
       defendant cannot be required to establish what an anonymous, perhaps nonexistent, informant
       did or did not say.” Id. at 150.
¶ 41       What is required is that the defendant’s preliminary showing be more than a mere request
       and more than an unsubstantiated denial. Id. at 151. However, because the defendant’s burden
       at the Franks hearing itself is preponderance of the evidence, the preliminary showing may,
       logically, be something less. Id. at 151-52. This court did not precisely define this threshold,
       except to say that it “lies somewhere between mere denials on the one hand and proof by a
       preponderance on the other.” Id. at 152.
¶ 42       Lucente differs from the present case in one vital respect. While Lucente involved
       allegedly false statements attributed by the officer to a confidential informant, the informant
       did not appear at the hearing on the warrant application. The appellate court, however, has
       considered several cases in which the informant did appear.
¶ 43       The State urges us to adopt the bright-line rule set out by the appellate court in People v.
       Gorosteata, 374 Ill. App. 3d 203 (2007). In that case, a police officer’s complaint for issuance
       of a search warrant stated that the officer had spoken to a “concerned citizen,” who had told
       him that he had purchased marijuana from the defendant at a specific address on a specific
       date. Id. at 205-06. The concerned citizen, identified as John Doe, accompanied the officer
       when he presented his complaint to the circuit court. Id. at 206.
¶ 44       Prior to trial, the defendant filed a motion for a Franks hearing; the motion was
       accompanied by affidavits from the defendant and several family members. The gist of the
       affidavits was that the family was gathered at the address on that date to celebrate a child’s
       birthday and that no one else came to the apartment on that date to be shown, smoke, or
       purchase marijuana. Thus, the defendant averred, the officer relied on the informant’s account
       in reckless disregard of the truth. Id.
¶ 45       The appellate court acknowledged the purpose of allowing Franks hearings is to deter
       police misconduct, but noted that Franks itself was concerned with deliberate falsity or
       reckless disregard of the truth by the affiant police officer, “ ‘not of any nongovernmental
       informant.’ ” Id. at 212 (quoting Franks, 438 U.S. at 171). The court also quoted United States
       v. Owens for the proposition that “ ‘[i]t is not enough to show that the informant lied to an
       unsuspecting affiant, or that an affiant’s negligence or innocent mistake resulted in false



                                                  -8-
       statements in the affidavit.’ ” Id. (quoting United States v. Owens, 882 F.2d 1493, 1499 (10th
       Cir. 1989)).
¶ 46       The court rejected the defendant’s claim of error on two separate bases. First, the affidavits
       were “suspect to begin with, since they all derive[d] from family members,” and they did not
       preclude the possibility of the narcotics transaction that John Doe recounted to the officer
       because they did not assert that the defendant was constantly in the company of family
       members on the date in question. Id. at 212-13. This alone would have been a sufficient basis
       for affirming the trial court’s denial of defendant’s motion for a Franks hearing. Id. at 213.
¶ 47       The court nevertheless considered the fact that “John Doe personally testified before the
       magistrate at the time [the officer] applied for the search warrant.” Id. This fact, the court
       concluded, “removed this case from the ambit of Franks.” Id. The court reasoned that “when a
       nongovernmental informant is personally brought before the magistrate to testify to the facts
       that will establish probable cause in a warrant, the burden of determining the reliability of the
       informant then shifts to the court and away from law enforcement personnel.” Id.
¶ 48       Thus, even if the officer avoided making any representations about the reliability of the
       informant because he was “an unknown quantity to police,” any failure to elicit information
       from the informant that would have tested his credibility “ ‘lies with the issuing magistrate and
       not with the law enforcement officers.’ ” (Emphasis omitted.) Id. at 214 (quoting State v.
       Jensen, 915 P.2d 109, 116 (Kan. 1996)). As a result, Franks “ ‘does not apply in such instances
       because there exists no governmental misconduct that could be detected or deterred by a
       Franks hearing.’ ” Id. (quoting State v. Moore, 773 P.2d 96, 98 (Wash. Ct. App. 1989) (Franks
       hearing is not required even if the testimony of nongovernmental affiant is later shown to have
       been intentionally false or gathered in a manner that would have been unconstitutional if done
       by a governmental agent)).
¶ 49       Finally, the appellate court noted one of its own earlier decisions in which it held that when
       an informant appears before the magistrate, “it is not even necessary for the police to
       corroborate the informant’s account since ‘the judge issuing the search warrant ha[s] an
       opportunity to *** determine the basis of [the informant’s] knowledge.’ ” Id. (quoting People
       v. Phillips, 265 Ill. App. 3d 438, 448 (1994)).
¶ 50       Another division of the same district of the appellate court reached a different result in
       People v. Caro, 381 Ill. App. 3d 1056 (2008). The defendant was charged with unlawful use of
       a weapon after a search of his apartment revealed a shotgun with a barrel measuring less than
       18 inches. Id. at 1058. The search had been conducted pursuant to a warrant obtained based on
       information provided by a John Doe informant, who claimed to have purchased cocaine from
       the defendant at his apartment on a particular date. The officer who submitted the complaint
       and affidavit for the search warrant brought John Doe before the judge, who interviewed him,
       under oath, for approximately ten minutes regarding the facts alleged in the warrant
       application. Id. at 1057-58.
¶ 51       The trial court granted the defendant’s motion for a Franks hearing, which was supported
       by the defendant’s own affidavit and affidavits from his two roommates, one of whom, David,
       was also his brother. Id. at 1058-59. As in Gorosteata, these affidavits offered an alibi for the
       date of the purported drug sale. The defendant stated that the night before the alleged drug sale,
       he had gone to bed at about 10 p.m. He woke at 6:30 a.m. and left for work at 7 a.m. At
       approximately 7:30 p.m., he returned from work. His roommates were home when he arrived;


                                                   -9-
       he ate dinner, watched television, and went to bed. No one came to the apartment that evening.
       Id. at 1058.
¶ 52        His brother’s affidavit stated that he, too, had gone to bed early. He got up at 3:30 a.m. and
       left for his job as a machine operator at 4 a.m. He worked until 1:30 p.m. and returned home to
       an empty apartment at 2 p.m. The third roommate came home at 4 p.m., and the two men
       cooked dinner and watched television until he went to bed about 7:30 p.m. He heard defendant
       enter the apartment at about 8 p.m. He did not see anyone else in the apartment on that date. Id.
       at 1059.
¶ 53        The third roommate stated in his affidavit that he woke up at 6:15 a.m. on the date of the
       alleged drug sale and left for work at 6:45. He returned home about 4 p.m. and made dinner and
       watched television with David. The defendant returned to the apartment as he was getting
       ready to go to bed. No one, other than he and his two roommates, was in the apartment on that
       date. Id.
¶ 54        Based on these three affidavits, the trial court granted the motion for a Franks hearing.
       After the hearing, the trial court granted the defendant’s motion to quash the search warrant
       and suppress evidence. Id. at 1061. On appeal, the State, relying on Gorosteata, argued that the
       trial court erred as a matter of law by granting a Franks hearing when the informant had
       personally testified at the hearing on the warrant application.
¶ 55        The appellate court rejected the State’s argument that this case fell outside the scope of
       Franks, holding that the informant’s testimony at the warrant hearing does not categorically
       preclude a Franks hearing. Id. at 1065. Rather, the court concluded, such a rule would defeat
       the purpose of Franks “by allowing a warrant affidavit, revealed after the fact to contain a
       deliberately or recklessly false statement, to stand beyond impeachment as long as the
       nongovernmental informant testified before the judge issuing the search warrant.” Id. at 1066.
       Further, “Franks simply contains no language precluding an attack on the warrant affidavit
       when a nongovernmental informant testifies before the issuing judge.” Id. The appellate court
       not only rejected the State’s position that the case fell outside the scope of Franks, it also ruled
       on the merits that the trial court did not err by granting a Franks hearing. Id. at 1063.
¶ 56        The defendant urges this court to reject the rigid approach of Gorosteata and to adopt the
       more flexible approach of Caro, which would look at the substance of the Franks motion and
       supporting documents to determine whether the defendant has made the required substantial
       preliminary showing.
¶ 57        The State argues that this approach would undermine the purpose of Franks, which is to
       deter police misconduct in the obtaining of search warrants. According to the State, when a
       warrant is procured based on a false statement made by an informant, the officer satisfies his
       obligation by bringing the informant to court and subjecting him to questioning under oath by
       the issuing judge. The judge, not the officer, should question the basis of the informant’s
       knowledge and determine his credibility. The State further insists, without explanation, that the
       Caro rule will actually discourage officers from bringing informants to a judge for
       questioning.
¶ 58        In the present case, the informant appeared with Officer DeBois at the warrant proceeding,
       was sworn in, and signed the affidavit as “John Doe” in the presence of the court. There is
       some disagreement about what else occurred during the hearing. The informant, now
       tentatively identified as Copeland, states in his affidavit that he was not questioned by the

                                                    - 10 -
       judge and did not actually testify. Indeed, he claims that he was specifically instructed by the
       officer not to speak. In its reply brief, the State asserts that it “strains credulity to believe that
       any judge would place a confidential informant under oath and then issue a search warrant
       based on that informant’s information without asking him any questions.” At oral argument,
       the State’s position was that the judge “almost certainly asked the affiant” about the underlying
       facts and, therefore, had the opportunity to test the veracity of his allegations.
¶ 59       Under the reasoning of Gorosteata, however, it would not matter whether the informant
       actually testified or even that he remained silent because he was directed to do so by an officer
       who intentionally falsified the information in the warrant affidavit. Once the officer presented
       the informant to the court, the burden of finding the truth would have been entirely on the
       court. Gorosteata, 379 Ill. App. 3d at 213.
¶ 60       We decline to adopt such a rule, which would shield police misconduct such as conspiring
       with an informant or coercing an informant into making false statements in an affidavit or in
       testimony to the court. Such a rule would undermine the purpose of Franks.
¶ 61       In Franks, the Court noted that the warrant requirement of the fourth amendment is
       predicated on the assumption that there will be a “truthful showing” to the issuing court, from
       which it can determine whether probable cause exists. “This does not mean ‘truthful’ in the
       sense that every fact recited in the warrant affidavit is necessarily correct, for probable cause
       may be founded upon hearsay and upon information received from informants, as well as upon
       information within the affiant’s own knowledge that sometimes must be garnered hastily. But
       surely it is to be ‘truthful’ in the sense that the information put forth is believed or
       appropriately accepted by the affiant as true.” Franks, 438 U.S. at 165. “Because it is the
       magistrate who must determine independently whether there is probable cause, [citations], it
       would be an unthinkable imposition upon his authority if a warrant affidavit, revealed after the
       fact to contain a deliberately or recklessly false statement, were to stand beyond
       impeachment.” Id.
¶ 62       The Court acknowledged the reality that the warrant “hearing before the magistrate not
       always will suffice to discourage lawless or reckless misconduct. The pre-search proceeding is
       necessarily ex parte ***. The usual reliance of our legal system on adversary proceedings itself
       should be an indication that an ex parte inquiry is likely to be less vigorous. The magistrate has
       no acquaintance with the information that may contradict the good faith and reasonable basis
       of the affiant’s allegations. The pre-search proceeding will frequently be marked by haste, ***
       [and the] urgency will not always permit the magistrate to make an extended independent
       examination of the affiant or other witnesses.” Id. at 169.
¶ 63       We, therefore, reject the bright-line rule of Gorosteata and hold that the presence of the
       informant at the ex parte hearing on the warrant application does not, standing alone, foreclose
       the possibility of a Franks hearing. When the defendant claims intentional, knowing, or
       reckless conduct by the affiant officer resulting in the presentation of false information to the
       issuing judge, the presence of the informant who allegedly provided that information is merely
       a factor to be considered when deciding whether a substantial preliminary showing has been
       made. Thus, Gorosteata, 374 Ill. App. 3d 203, and all cases applying the rule enunciated
       therein are hereby overruled.




                                                    - 11 -
¶ 64                                         Standard of Review
¶ 65        Before considering whether the defendant made such a showing, we must address the
       parties’ dispute over the standard of review to be applied to a trial court’s ruling on a
       defendant’s motion for a Franks hearing. This court has not had occasion to specifically
       identify the standard of review, although the appellate court has stated that the abuse of
       discretion standard is appropriate. Caro, 381 Ill. App. 3d at 1062; Gorosteata, 374 Ill. App. 3d
       at 212. The State argues that this court should expressly hold that the abuse of discretion
       standard applies.
¶ 66        The defendant responds that the first stage of the Franks process, in which the court
       determines whether a full Franks hearing is warranted, is a “pleadings-based inquiry” and that
       because the trial court is in no better position than a reviewing court to evaluate the sufficiency
       of the allegations, no deference to the trial court is required. He compares this inquiry to the
       first stage of postconviction proceedings, in which the trial court determines whether the
       allegations raised in the postconviction petition are frivolous and patently without merit, a
       legal determination not afforded any deference on review. See People v. Hodges, 234 Ill. 2d 1,
       9 (2009). The defendant also argues that some federal circuits apply de novo review to a district
       court’s denial of a request for a Franks hearing. See, e.g., United States v. Ritter, 752 F.2d 435,
       439 (9th Cir. 1985) (“The decision to hold a Franks hearing is a determination about the legal
       sufficiency of a set of allegations ***. This decision should be reviewed de novo.”); United
       States v. Mueller, 902 F.2d 336, 341 (5th Cir. 1990) (“The denial of a Franks hearing is
       reviewed de novo.”).
¶ 67        The State disputes this assertion, stating that none of these courts apply a “true de novo
       standard of review” that gives no deference at all to the trial court. The State is correct only in
       the sense that these courts distinguish between review of the any factual findings for clear error
       and de novo review of the court’s ultimate ruling on the sufficiency of the Franks motion. See,
       e.g., People v. Allen, 631 F.3d 164, 171 (4th Cir. 2011) (“We assess de novo the legal
       determinations underlying a district court’s suppression rulings, including the denial of a
       Franks hearing, and we review the court’s factual findings relating to such rulings for clear
       error.”); United States v. Graham, 275 F.3d 490, 505 (6th Cir. 2001) (“We review the district
       court’s denial of a Franks hearing under the same standard as for the denial of a motion to
       suppress: the district court’s factual findings are reviewed for clear error and its conclusions of
       law are reviewed de novo.”). However, the State goes further, arguing that the clear error
       standard of review is “very similar” to the highly deferential abuse of discretion standard.
¶ 68        We reject the notion that clear error review is indistinguishable from review for abuse of
       discretion. As we have noted, review for clear error review applies to findings of historical fact
       and gives due weight to any inferences drawn from those facts by the fact finder, warranting
       reversal only when those findings are against the manifest weight of the evidence. People v.
       Luedemann, 222 Ill. 2d 530, 542 (2006). This stands in sharp contrast to the requirement that
       an abuse of discretion will be found only when the trial court’s decision was “arbitrary,
       fanciful or unreasonable or where no reasonable man would take the view adopted by the trial
       court.” (Internal quotation marks omitted.) People v. Santos, 211 Ill. 2d 395, 401 (2004).
¶ 69        In the present case, the appellate court reviewed the trial court’s ruling for abuse of
       discretion, relying on certain language in our opinion in Lucente, where we said that given the
       presumption of validity with respect to an affidavit supporting a search warrant, “[s]o long as


                                                   - 12 -
       the trial court’s judgment is exercised within permissible limits, that judgment will not be
       disturbed.” Lucente, 116 Ill. 2d at 153. The State characterizes this comment in Lucente as
       implicitly settling the question of the proper standard of review and invokes the doctrine of
       stare decisis to state that this question is settled law under this court’s precedents. The State
       also suggests that this court’s mention of the “unavoidably subjective nature” of “these
       determinations” (id.), was an indication of our approval of a deferential standard of review.
¶ 70        Lucente came to this court in a different procedural posture: the trial court had granted the
       defendant’s motion for a Franks hearing and after that hearing quashed the warrant and
       suppressed the evidence. Id. at 139. This court affirmed, finding that the decision to quash the
       warrant and suppress evidence was not against the manifest weight of the evidence. Id. at 155.
       Prior to reaching this issue, however, this court addressed the State’s threshold argument that
       the trial court erred by allowing the Franks hearing because the defendant had not made the
       “substantial preliminary showing” required by Franks.
¶ 71        While this court did not invoke a particular standard of review, it did discuss the nature of
       the inquiry. First, the trial court must give effect to the presumption of validity of the search
       warrant. Id. at 147. Second, the motion must allege deliberate falsehood or reckless disregard
       for the truth, and these allegations must be accompanied by an offer of proof. Id. “Affidavits or
       sworn or otherwise reliable statements of witnesses should be furnished, or their absence
       satisfactorily explained.” (Internal quotation marks omitted.) Id. at 148. This type of
       assessment of the adequacy of the motion does not require an exercise of discretion.
¶ 72        This court also noted the purpose of the substantial preliminary showing requirement: “to
       discourage abuse of the hearing process and to enable spurious claims to ‘wash out at an early
       stage.’ ” Id. at 151 (quoting Franks, 438 U.S. at 170). This threshold standard of a
       “substantial” showing requires something more than mere denial but something less than a
       preponderance of the evidence. Id. at 152. Again, determining whether a motion and the
       accompanying offer of proof reach this level is not a discretionary determination.
¶ 73        We did say in Lucente that the decision as to whether there has been a substantial
       preliminary showing “must be made by the trial judge, and to a degree the decision on the issue
       will be final” (id. at 152 (citing McCray v. Illinois, 386 U.S. 300, 308-13 (1967))), and this
       statement could be read to suggest a degree of deference to the trial court’s ruling on a motion
       for a Franks hearing. McCray, however, was decided in 1967—11 years before Franks—so it
       could not have been speaking to the issue of whether a defendant seeking a Franks hearing has
       made a substantial preliminary showing.
¶ 74        Our prior decisions have neither implicitly nor explicitly stated the standard of review of a
       trial court’s determination of whether a defendant has made a substantial preliminary showing
       in his motion for a Franks hearing and accompanying documents. To resolve this open
       question, we must examine the nature of the Franks inquiry to determine whether a ruling on
       the motion is a matter of judicial discretion, a factual determination, or an application of the
       law.
¶ 75        Review for abuse of discretion is proper when the trial court is called upon to exercise its
       equitable powers (Seymour v. Collins, 2015 IL 118432, ¶ 41), or when it must, for lack of a
       better phrase, make a judgment call. As we have recently observed, “we review a trial court’s
       exercise of discretion for abuse of discretion.” Id. ¶ 48. Thus, because the admissibility of
       evidence rests within the discretion of the trial court, its decision will not be disturbed absent


                                                   - 13 -
       an abuse of that discretion. People v. Becker, 239 Ill. 2d 215, 234 (2010). Similarly, the extent
       of cross-examination with respect to an appropriate subject of inquiry rests in the sound
       discretion of the trial court. Only in the case of a clear abuse of discretion, resulting in manifest
       prejudice to the defendant, will a reviewing court interfere. People v. Stevens, 2014 IL 116300,
       ¶ 16. In these contexts, the trial court’s familiarity with the facts and circumstances of the case
       and the progress of the litigation give it particular insight into the admissibility of evidence or
       the scope of permissible cross-examination. A motion for a Franks hearing does not require the
       trial court to draw upon any particular familiarity with the case. Instead, the motion asks the
       trial court to assess the sufficiency of the allegations in the motion, giving effect to a
       presumption of validity that attaches to a warrant affidavit. People v. Petrenko, 237 Ill. 2d 490,
       499 (2010). We conclude that the court’s ruling on a motion for a Franks hearing is not a
       matter of judicial discretion comparable to the admissibility of evidence or the scope of
       cross-examination.
¶ 76        We also reject the manifest weight of the evidence standard and the clearly erroneous
       standard for review of this question. In criminal cases, these standards are applied in limited
       circumstances. Due to the trial court’s “pivotal role in the evaluation process,” its ultimate
       conclusion on a claim of racial bias in jury selection under Batson v. Kentucky, 476 U.S. 79
       (1986), will not be overturned unless it is clearly erroneous. People v. Davis, 233 Ill. 2d 244,
       261-62 (2009). We apply the manifest weight of the evidence standard to certain factual
       determinations of the trial court. Specifically, we review a trial court’s ruling on a motion to
       suppress under a two-part standard: the trial court’s factual findings will be reversed only if
       they are against the manifest weight of the evidence, but the trial court’s ultimate ruling on
       whether suppression is warranted is reviewed de novo. People v. Gaytan, 2015 IL 116223,
       ¶ 18.
¶ 77        Thus, in People v. Stewart, 105 Ill. 2d 22 (1984), this court reviewed the trial court’s ruling
       on a motion to suppress evidence obtained pursuant to a search warrant. Id. at 41. The
       defendant had been afforded a Franks hearing on his claim of improper police conduct in
       obtaining the warrant. Id. at 40. The evidence at the Franks hearing showed that while there
       were a number of incorrect statements in the warrant affidavit, no evidence showed that they
       were inserted to deceive the magistrate or were the product of reckless disregard for the truth.
       Id. at 41. Thus, denial of the suppression motion was affirmed under the manifest error
       standard. Id. at 42.
¶ 78        We conclude that while the manifest weight of the evidence standard is applicable when
       reviewing the trial court’s ruling on the merits after a full Franks hearing, the same court’s
       ruling on the threshold question of whether to hold an evidentiary hearing invites review under
       a less deferential standard.
¶ 79        We, therefore, hold that review of a trial court’s ruling on a motion for a Franks hearing is
       subject to de novo review. A reviewing court is as capable as the trial court of determining
       whether the motion and supporting documents have made a substantial preliminary showing.

¶ 80                         Application to the Facts of the Present Case
¶ 81       The specific question that we must address is whether defendant made a substantial
       preliminary showing that a false statement was intentionally, knowingly, or recklessly
       included by the affiant in the warrant affidavit. Franks, 438 U.S. at 155-56. The guilt or


                                                    - 14 -
       innocence of the defendant is not relevant to this question. See Lucente, 116 Ill. 2d at 153.
       Thus, it is irrelevant that the officer’s suspicions about the presence of guns and drugs at the
       Parkside address turned out to be well-founded.
¶ 82       The State argues that defendant’s first motion was properly denied because the alleged
       misstatements therein were all satisfactorily explained. The nonexistent address in the warrant
       complaint was due to two typographical errors. Officer DeBois’s three-day tenure as a
       Markham police officer did not necessarily contradict his claim of a three-month investigation
       of the defendant because he had previously been a police officer in the neighboring suburb of
       Harvey, Illinois. Finally, the alibi affidavits from defendant, his family members, and a family
       friend were self-serving and not entitled to consideration.
¶ 83       We agree that the affidavits were “self-serving” in the sense that they were provided by
       friends and family members for defendant’s benefit. Indeed, any affidavit provided in support
       of a motion for a Franks hearing will be self-serving because a defendant is highly unlikely to
       submit an affidavit that undermines his position. Further, the mere fact that an affidavit serves
       the defendant’s interests does not render it inherently incredible.
¶ 84       Thus, in Lucente, this court rejected the State’s argument that the trial court had erred by
       allowing a Franks hearing. The defendant submitted three affidavits—his own, his wife’s, and
       his sister’s—all of which stated that he was with them at a family gathering at the sister’s
       apartment during the time of the alleged drug sale. Id. at 154. “Furthermore,” this court
       observed, all three affidavits were “sufficiently detailed so as to subject the affiants to the
       penalties of perjury if they [were] untrue.” Id. Because the defendant’s allegations of
       intentional falsehoods in the warrant affidavit were supported by “such sworn corroboration,”
       the defendant’s preliminary showing was more than a “mere denial” of guilt, and an
       evidentiary hearing was warranted. Id.
¶ 85       However, we need not consider whether defendant’s first two motions were properly
       denied by the trial court, because we conclude that the third motion, taken together with the
       alibi affidavits, meets the standard of a substantial preliminary showing.
¶ 86       As an initial matter, we note the unusual facts of this case. In his warrant affidavit, the
       officer stated that the informant had been arrested during a traffic stop that occurred at a
       specific location at a specific time. The police report of the traffic stop identifies three people
       who were in the car that was stopped by the Markham police on Cherry Lane that afternoon:
       Aaron Lindsey, Miles Copeland, and Jeron Cotton. Defendant, in his third Franks motion, was
       not seeking to learn the identity of the confidential informant. He had already narrowed the
       possibilities to these three persons and had eliminated Lindsey from consideration.
¶ 87       Copeland has sworn that he was the confidential informant who accompanied Officer
       DeBois to the warrant hearing and that he perjured himself by signing an affidavit he knew to
       be false. He explains his conduct as being the result of threats and coercion by Officer DeBois.
       He has admitted that he obtained the marijuana not by purchasing it from defendant, but by
       committing an armed robbery.
¶ 88       The State attempts to discount the Copeland affidavit, noting that it has not acknowledged
       that Copeland was the confidential informant and that his identity “cannot be independently
       established in the record.” This, of course, is the nature of the confidential informant—his
       identity is deliberately omitted from the record. The State would have us create a catch-22 so
       that even if the informant comes forward with evidence that would justify a Franks hearing,

                                                   - 15 -
       the State would be able to defeat the motion by refusing to acknowledge that he is the
       informant. We reject this approach. If the informant has self-identified and the defendant has
       otherwise sufficiently alleged intentional, knowing, or reckless falsehoods in his Franks
       motion, whether this individual was the actual informant can be ascertained at an evidentiary
       hearing.
¶ 89        The State also points to the Lindsey affidavit and the second motion for a Franks hearing to
       suggest that the Copeland affidavit should be given no weight because of the inconsistencies
       between the two. We need not speculate as to why Lindsey falsely stated that he had purchased
       the marijuana at school rather than admitting that he had been a party to an armed robbery or
       why he might have believed that he was falsely identified by the officer as an informant after
       he was arrested in his mother’s car, with his stepfather’s gun, and he claimed ownership of the
       marijuana. Any explanations of his involvement can be elicited at the Franks hearing where he
       can be cross-examined by the State.
¶ 90        We are similarly unpersuaded by the State’s urging that we defer to the “neutral and
       detached magistrate’s determination” of probable cause for two reasons. First, we are not
       reviewing the decision of the issuing judge, and second, we will not adopt a rule that would
       shield a police officer’s intentional, knowing, or reckless misleading of the magistrate.
¶ 91        We conclude that the Copeland affidavit, which includes several inculpatory admissions,
       taken together with the affidavits of four individuals who swear to have been with defendant at
       a different location during the day of the alleged sale, overcome the presumption of validity
       generally afforded a sworn warrant affidavit.
¶ 92        In Franks, the Supreme Court stated that the presumption of validity will be overcome and
       an evidentiary hearing will be justified if several conditions are met. Franks, 438 U.S. at 171.
       First, “the challenger’s attack must be more than conclusory and must be supported by more
       than a mere desire to cross-examine.” Id. Defendant in the present case did more than merely
       assert his entitlement to a Franks hearing. Second, “[t]here must be allegations of deliberate
       falsehood or of reckless disregard for the truth.” Id. Defendant has alleged police coercion to
       obtain false statements for inclusion in the warrant affidavit. Third, “those allegations must be
       accompanied by an offer of proof” and must “point out specifically the portion of the warrant
       affidavit that is claimed to be false.” Id. The Copeland affidavit meets this requirement.
       Finally, the defendant must furnish “[a]ffidavits or sworn or otherwise reliable statements of
       witnesses.” Id. Defendant has done so by providing affidavits from several alibi witnesses and
       from the confidential informant.
¶ 93        When these requirements are met, the next step is for the court to examine the warrant
       affidavit, setting aside the allegedly false or reckless statements, to determine whether
       sufficient content remains to support a finding of probable cause. Id. at 172. In the present case,
       if the statement of the confidential informant is disregarded, all that remains of the warrant
       affidavit is the officer’s suspicions that illicit drug sales and gun possession were occurring at a
       particular address. This would not meet the probable cause standard. When, as here, the
       remaining content of the warrant affidavit is not sufficient to support probable cause, the
       defendant is entitled to a Franks hearing. Id.




                                                    - 16 -
¶ 94       We, therefore, affirm the judgment of the appellate court. Defendant has made a substantial
       preliminary showing that entitles him to a Franks hearing, at which he, DeBois,3 Copeland,
       and other witnesses can testify under oath, be cross-examined, and have their credibility
       assessed by the trial court.

¶ 95                                         CONCLUSION
¶ 96       In sum, we hold that a Franks hearing is not foreclosed on the sole basis that a confidential
       informant whose statements formed the basis for a warrant application appears before the
       judge at the warrant hearing. We further hold that appellate review of a trial court’s ruling on a
       motion for a Franks hearing is de novo. Finally, we find that the defendant made a substantial
       preliminary showing that a false statement was intentionally, knowingly, or recklessly
       included in the warrant affidavit, and he is, therefore, entitled to a Franks hearing to determine
       whether the warrant must be quashed and the evidence obtained thereby suppressed.

¶ 97       Appellate court judgment affirmed.
¶ 98       Circuit court judgment reversed.




           3
             We decline the defendant’s request that we take judicial notice of several cases in which Officer
       DeBois has been sued for fourth amendment violations and of his imprisonment after pleading guilty to
       lying to the Federal Bureau of Investigation regarding a sexual assault on a woman in police custody.
       Although these facts are a matter of public record, and we may take judicial notice of matters that are
       readily verifiable from sources of indisputable accuracy (People v. Mata, 217 Ill. 2d 535, 539 (2005)),
       this information would not have been available to the trial court when it ruled on defendant’s motions
       for a Franks hearing and, as such, is not relevant to the issues raised in this appeal. Any after-acquired
       evidence relevant to the officer’s credibility may be offered by the defendant at the Franks hearing.

                                                      - 17 -